Case 0:20-cv-60105-RS Document 7 Entered on FLSD Docket 02/26/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 0:20-CV-60105-RS


 INDIANA ALEMAN,                               )
           Plaintiff,                          )
                                               )
        v.                                     )      JURY TRIAL DEMANDED
                                               )
 ARSTRAT, LLC, d/b/a ARSTRAT                   )
 COLLECTIONS, LLC                              )
 Defendant.                                    )

                      DEFENDANT ARSTRAT, LLC’S
        ORIGINAL ANSWER, AFFIRMATIVE DEFENSES, AND JURY DEMAND

        Comes Now, Defendant, ARSTRAT, LLC, d/b/a ARSTRAT COLLECTIONS, LLC

 (“Defendant”), by and through its undersigned attorney, files its Original Answer, Affirmative

 Defenses and Jury Demand to Class Action Complaint filed by Plaintiff INDIANA ALEMAN

 (“Plaintiff’), and will show as follows:

 A.    JURISIDCITON AND VENUE

 1.     Defendant admits that Plaintiff contends in Paragraph 1 that this court has jurisdiction

 pursuant to 15 U.S.C. § 1692k(d), 28 U.S.C. § 1331, and 28 U.S.C. § 1337 because Plaintiff has

 asserted claims under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 (hereinafter

 “FDCPA”). Defendant further admits that Plaintiff contends in Paragraph 1 of Complaint that

 this Court has jurisdiction under 28 U.S.C. § 1332(d) because Plaintiff contends the total amount

 in controversy exceeds five million dollars ($5,000,000) exclusive of interest and costs.

 Paragraph 1 of the Complaint states a legal conclusion to which no response from Defendant is

 required. To the extent that this Court requires Defendant to respond, Defendant denies that the

 amount of controversy exceeds five million dollars ($5,000,000) but admits that Plaintiff has




                                              Page 1 of 9
                  Defendant’s Original Answer, Affirmative Defenses, and Jury Demand
Case 0:20-cv-60105-RS Document 7 Entered on FLSD Docket 02/26/2020 Page 2 of 9



 asserted federal claims under the FDCPA. Defendant denies violating the FDCPA. All

 remaining allegations are denied.

 2.     Defendant is without sufficient information and/or knowledge to admit or deny the

 allegations contained in Paragraph 3 of Plaintiff’s Complaint.

 B.     GENERAL ALLEGATIONS

 3.     Defendant is without sufficient information and/or knowledge to admit or deny the

 allegations contained in Paragraph 3 of Plaintiff’s Complaint.

 4.     Defendant admits allegations in Paragraph 4 of Plaintiff’s Complaint.

 C.     DEMAND FOR JURY DEMAND

 5.     Defendant admits that Plaintiff seeks trial by jury in Paragraph 5 of Plaintiff’s Complaint.

 D.     ALLEGATIONS

 6.     Defendant denies the allegations asserted in Paragraph 6 of Plaintiff’s Complaint.

 7.     Defendant is without sufficient information and/or knowledge to admit or deny the

 allegation contained in Paragraph 7 of Plaintiff’s Complaint.

 8.     Defendant denies the allegations in Paragraph 8 of Plaintiff’s Complaint.

 9.     Defendant is without sufficient information and/or knowledge to admit or deny the

 allegation contained in Paragraph 9 of Plaintiff’s Complaint.

 10.    Defendant admits the allegations in Paragraph 10 of Plaintiff’s Complaint.

 11.    Defendant admits that Paragraph 11 of Plaintiff’s Complaint purports to allege one or

 more out-of-context, incomplete and improperly summarized legal conclusions to which

 Defendant is not required to respond. To the extent the Court requires a response, Defendant

 denies the allegations in Paragraph 11 of Plaintiff’s Complaint.

 12.    Defendant admits allegations asserted in Paragraph 12 of Plaintiff’s Complaint.



                                             Page 2 of 9
                 Defendant’s Original Answer, Affirmative Defenses, and Jury Demand
Case 0:20-cv-60105-RS Document 7 Entered on FLSD Docket 02/26/2020 Page 3 of 9



 13.    Defendant admits allegations asserted in Paragraph 13 of Plaintiff’s Complaint.

 14.    Defendant admits allegations asserted in Paragraph 14 of Plaintiff’s Complaint.

 15.    Defendant admits that Paragraph 15 of Plaintiff’s Complaint purports to allege one or

 more out-of-context, incomplete and improperly summarized legal conclusions to which

 Defendant is not required to respond. To the extent the Court requires a response, Defendant

 denies the allegations in Paragraph 15 of Plaintiff’s Complaint.

 16.    Defendant admits that Paragraph 16 of Plaintiff’s Complaint purports to allege one or

 more out-of-context, incomplete and improperly summarized legal conclusions to which

 Defendant is not required to respond. To the extent the Court requires a response, Defendant

 denies the allegations in Paragraph 16 of Plaintiff’s Complaint.

 17.    Defendant denies allegations asserted in Paragraph 17 of Plaintiff’s Complaint.

 18.    Defendant denies allegations asserted in Paragraph 18 of Plaintiff’s Complaint.

 19.    Defendant (letter)

 20.    Defendant denies allegations asserted in Paragraph 20 of Plaintiff’s Complaint.

 21.    Defendant denies allegations asserted in Paragraph 21 of Plaintiff’s Complaint.

 22.    Defendant admits that Paragraph 22 of Plaintiff’s Complaint purports to allege one or

 more out-of-context, incomplete and improperly summarized legal conclusions to which

 Defendant is not required to respond. To the extent the Court requires a response, Defendant

 denies the allegations in Paragraph 22 of Plaintiff’s Complaint.

 23.    Defendant denies allegations asserted in Paragraph 23 of Plaintiff’s Complaint.

 24.    Defendant denies allegations asserted in Paragraph 24 of Plaintiff’s Complaint.

 E.     CLASS ALLEGATIONS




                                             Page 3 of 9
                 Defendant’s Original Answer, Affirmative Defenses, and Jury Demand
Case 0:20-cv-60105-RS Document 7 Entered on FLSD Docket 02/26/2020 Page 4 of 9



 25.       Defendant admits that Plaintiff brought this action on behalf of a class as asserted in

 Paragraph 25 of Plaintiff’s Complaint. However, the allegations contained in paragraph 25 of

 the Complaint are precatory in nature and do not require a response. To the extent these

 allegations infer the existence of facts supporting a claim for relief against Defendant, they are

 denied.

 26.       Defendant admits that Plaintiff brought this action on behalf of a class as asserted in

 Paragraph 26 of Plaintiff’s Complaint. However, the allegations contained in paragraph 26 of

 the Complaint are precatory in nature and do not require a response. To the extent these

 allegations infer the existence of facts supporting a claim for relief against Defendant, they are

 denied.

 27.       Defendant admits that Plaintiff brought this action on behalf of a class as asserted in

 Paragraph 27 of Plaintiff’s Complaint. However, the allegations contained in paragraph 27 of

 the Complaint are precatory in nature and do not require a response. To the extent these

 allegations infer the existence of facts supporting a claim for relief against Defendant, they are

 denied

 28.       Defendant admits that Plaintiff brought this action on behalf of a class as asserted in

 Paragraph 28 of Plaintiff’s Complaint. However, the allegations contained in paragraph 28 of

 the Complaint are precatory in nature and do not require a response. To the extent these

 allegations infer the existence of facts supporting a claim for relief against Defendant, they are

 denied.

 29.       Defendant admits that Plaintiff brought this action on behalf of a class as asserted in

 Paragraph 29 of Plaintiff’s Complaint. However, the allegations contained in paragraph 29 of

 the Complaint are precatory in nature and do not require a response. To the extent these



                                                Page 4 of 9
                    Defendant’s Original Answer, Affirmative Defenses, and Jury Demand
Case 0:20-cv-60105-RS Document 7 Entered on FLSD Docket 02/26/2020 Page 5 of 9



 allegations infer the existence of facts supporting a claim for relief against Defendant, they are

 denied

 30.       Defendant admits that Plaintiff brought this action on behalf of a class as asserted in

 Paragraph 30 of Plaintiff’s Complaint. However, the allegations contained in paragraph 30 of

 the Complaint are precatory in nature and do not require a response. To the extent these

 allegations infer the existence of facts supporting a claim for relief against Defendant, they are

 denied.

 31.       Defendant admits that Plaintiff brought this action on behalf of a class as asserted in

 Paragraph 31 of Plaintiff’s Complaint. However, the allegations contained in paragraph 31 of

 the Complaint are precatory in nature and do not require a response. To the extent these

 allegations infer the existence of facts supporting a claim for relief against Defendant, they are

 denied.

 32.       Defendant admits that Plaintiff brought this action on behalf of a class as asserted in

 Paragraph 32 of Plaintiff’s Complaint. However, the allegations contained in paragraph 32 of

 the Complaint are precatory in nature and do not require a response. To the extent these

 allegations infer the existence of facts supporting a claim for relief against Defendant, they are

 denied

 33.       Defendant admits that Plaintiff brought this action on behalf of a class as asserted in

 Paragraph 33 of Plaintiff’s Complaint. However, the allegations contained in paragraph 33 of

 the Complaint are precatory in nature and do not require a response. To the extent these

 allegations infer the existence of facts supporting a claim for relief against Defendant, they are

 denied




                                                Page 5 of 9
                    Defendant’s Original Answer, Affirmative Defenses, and Jury Demand
Case 0:20-cv-60105-RS Document 7 Entered on FLSD Docket 02/26/2020 Page 6 of 9



 34.       Defendant admits that Plaintiff brought this action on behalf of a class as asserted in

 Paragraph 34 of Plaintiff’s Complaint. However, the allegations contained in paragraph 34 of

 the Complaint are precatory in nature and do not require a response. To the extent these

 allegations infer the existence of facts supporting a claim for relief against Defendant, they are

 denied

 35.       Defendant admits that Plaintiff brought this action on behalf of a class as asserted in

 Paragraph 35 of Plaintiff’s Complaint. However, the allegations contained in paragraph 35 of

 the Complaint are precatory in nature and do not require a response. To the extent these

 allegations infer the existence of facts supporting a claim for relief against Defendant, they are

 denied.

                                               COUNT I
                                          15 U.S.C. § 1692g(a)

 36.       Defendant incorporates by references paragraphs 1-35 as though fully set forth herein.

 37.       Defendant denies the allegations asserted in Paragraph 37 of Plaintiff’s Complaint.

 38.       Defendant denies the allegations set forth in Paragraph of 38 of Plaintiff’s Complaint

 including Plaintiff’s prayer for relief set forth in subparagraphs (a)-(c) of Paragraph 38 of

 Plaintiff’s Complaint.

                                              COUNT II
                                          15 U.S.C. § 1692g(b)

 39.       Defendant incorporates its responses to paragraphs 1 through 38 of Plaintiff’s Complaint

 as if fully restated herein.

 40.       Defendant admits that Paragraph 40 of Plaintiff’s Complaint purports to allege one or

 more out-of-context, incomplete and improperly summarized legal conclusions to which




                                                Page 6 of 9
                    Defendant’s Original Answer, Affirmative Defenses, and Jury Demand
Case 0:20-cv-60105-RS Document 7 Entered on FLSD Docket 02/26/2020 Page 7 of 9



 Defendant is not required to respond. To the extent the Court requires a response, Defendant

 denies the allegations in Paragraph 40 of Plaintiff’s Complaint.

 41.     Defendant admits that Paragraph 41 of Plaintiff’s Complaint purports to allege one or

 more out-of-context, incomplete and improperly summarized legal conclusions to which

 Defendant is not required to respond. To the extent the Court requires a response, Defendant

 denies the allegations in Paragraph 41 of Plaintiff’s Complaint.

 42.     Defendant denies the allegations set forth in Paragraph of 42 of Plaintiff’s Complaint

 including Plaintiff’s prayer for relief set forth in subparagraphs (d)-(f) of Paragraph 42 of

 Plaintiff’s Complaint.

                                             COUNT III
                                          15 U.S.C. § 1692e

 43.     Defendant incorporates its responses to paragraphs 1 through 42 of Plaintiff’s Complaint

 as if fully restated herein.

 44.     Defendant admits that Paragraph 44 of Plaintiff’s Complaint purports to allege one or

 more out-of-context, incomplete and improperly summarized legal conclusions to which

 Defendant is not required to respond. To the extent the Court requires a response, Defendant

 denies the allegations in Paragraph 44 of Plaintiff’s Complaint.

 45.     Defendant denies the allegations set forth in Paragraph of 45 of Plaintiff’s Complaint

 including Plaintiff’s prayer for relief set forth in subparagraphs (g)-(i) of Paragraph 45 of

 Plaintiff’s Complaint.

                                 DEFENDANT’S JURY DEMAND

         Defendant asserts its rights under the Seventh Amendment to the U.S. Constitution and

 demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all issues




                                               Page 7 of 9
                   Defendant’s Original Answer, Affirmative Defenses, and Jury Demand
Case 0:20-cv-60105-RS Document 7 Entered on FLSD Docket 02/26/2020 Page 8 of 9



                            DEFENDANT’S AFFIRMATIVE DEFENSES

                                 FIRST AFFIRMATIVE DEFENSE

         Defendant has no civil liability under the FDCPA, as any violation was an unintentional,

 bona fide error and occurred despite the maintenance of procedures reasonably adapted to avoid

 such violation.

                                SECOND AFFIRMATIVE DEFENSE

         Defendant states that additional affirmative defenses may exist as to individual putative

 class members in the event a class is certified, such as consent, the Voluntary Payment Doctrine,

 class members who filed for Chapter 7 bankruptcy, and other individual defenses not presently

 known. Defendant respectfully reserves the right to amend their Affirmative Defenses to address

 those potential defenses in the event a class is certified.

                                 THIRD AFFIRMATIVE DEFENSE

         Defendant asserts that 15 U.S.C.§ 1692, et. seq. prohibits the recovery of equitable relief,

 including but not limited to declaratory judgment.

                                FOURTH AFFIRMATIVE DEFENSE

         Defendant reserves the right to assert additional, separate and alternative affirmative

 defenses as discovery warrants.

         WHEREFORE, Defendant Arstrat, LLC respectfully requests that the Court enter an

 order and judgment in its favor and against Plaintiff as follows:

             1. Dismissing all causes of action against Defendant with prejudice and on the merits;

             2. Awarding Defendant applicable costs and fees pursuant to 15 U.S.C. §1692k; and

             3. Awarding Defendant such other and further relief as the Court deems just and

                   equitable.


                                                Page 8 of 9
                    Defendant’s Original Answer, Affirmative Defenses, and Jury Demand
Case 0:20-cv-60105-RS Document 7 Entered on FLSD Docket 02/26/2020 Page 9 of 9



 DATED: February 26, 2020                     Respectfully Submitted:


                                                   /s/ Charles J. McHale
                                                   DALE T. GOLDEN, ESQ.
                                                   Florida Bar No.: 0094080
                                                   CHARLES J. MCHALE, ESQ.
                                                   Florida Bar No.: 0026555
                                                   GOLDEN SCAZ GAGAIN, PLLC
                                                   201 North Armenia Avenue
                                                   Tampa, Florida 33609-2303
                                                   Phone: (813) 251-5500
                                                   Fax: (813) 251-3675
                                                   dgolden@gsgfirm.com

                                                   ATTORNEY FOR DEFENDANT
                                                   ARSTRAT, LLC




                                           Page 9 of 9
               Defendant’s Original Answer, Affirmative Defenses, and Jury Demand
